Citation Nr: 0902546	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-37 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972 and from January 15, 1975, to February 28, 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in October 2006.  A copy of the transcript 
of that hearing is of record.  In February 2007, it was 
determined that new and material evidence been received, and 
the issue on appeal was reopened and remanded for additional 
development which has now been completed.  The claim has been 
returned to the Board for further appellate consideration.  


FINDING OF FACT

A preponderance of the evidence supports a conclusion that 
the veteran's currently diagnosed mitral stenotic valvular 
heart disease was not incurred in or aggravated by military 
service.  


CONCLUSION OF LAW

Cardiovascular disease was not incurred in or aggravated by 
military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Essentially, it is the veteran's contention that his 
cardiovascular disease had its onset during service.  
Specifically, he argues that his mitral stenotic valvular 
heart disease was found shortly after service discharge.  It 
was thought to be the result of rheumatic fever, and he 
argues that he had this condition during service.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in December 2003 and March 2007 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, a VA cardiovascular examination in 2007, 
and statements and testimony from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
the March 2007 letter mentioned above.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as a 
cardiovascular disorder to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



Analysis

The veteran contends that he had rheumatic fever during 
service, and that this condition ultimately resulted in a 
diagnosis of cardiovascular disease shortly after discharge 
when he applied for a job and underwent a physical in 1973.  

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson, supra.  The Board will address 
each element in turn.

With regard to element (1), the Board notes that the record 
contains both VA and private diagnoses of CAD.  Specifically, 
the record reveals a private physician's statement dated in 
May 1973.  The physician noted at that time that the veteran 
was found to have mitral heart valve murmur the month before 
when he had to undergo a physical for employment.  The 
examiner pointed out that the veteran had been seen during 
service on numerous occasions for sore throats, a high fever, 
and shortness of breath.  He opined that there was a 
"distinct possibility" that this indicated endocarditis 
which could have resulted in the valvular murmur.  

When examined by VA in October 1973, the veteran gave a 
history of shortness of breath and chest pain that had 
occurred twice in the past 6 months during severe exertion.  
His past history was "negative for overt rheumatic fever."  
However, a two week afrebile illness without hospitalization 
was experienced while in military service in 1971.  Following 
exam, the examiner diagnosed mitral stenotic valvular heart 
disease, minimal, etiology probably rheumatic.  VA records 
from 2003 through 2007 reflect continued diagnosis of 
cardiovascular disease.  Thus, element (1) is satisfied.

With regard to element (2), inservice disease, the Board has 
reviewed the veteran's service treatment records (STRs), 
which reveal several entries recording complaints of colds, 
upper respiratory infections, and a sore throat.  Separation 
examination reflects a normal heart.  Treatment for rheumatic 
heart disease was not reported.  Moreover, while appellant 
was treated for respiratory symptoms in service, there is no 
evidence that he actually had rheumatic fever during service.

A private report from May 1973 reflects that the veteran 
applied for a job at the VA Hospital in Amarillo, Texas in 
April of that year.  On examination for employment, the 
veteran was diagnosed with mitral valvular heart disease and 
a murmur.  The private examiner related the veteran's service 
treatment and considered a possible relationship between the 
mitral valvular disease and the inservice respiratory 
infections.  VA examination in October 1973 resulted in a 
diagnosis of mitral stenotic valvular heart disease, minimal, 
etiology probably rheumatic.  

In 1975, during a period of training, the veteran was seen 
for chest pain.  His systolic murmur was noted, but 
electrocardiogram (EKG) testing was within normal limits and 
no chronic heart disorder was diagnosed.  

VA records available for review are dated in the early 1980s 
which show treatment for a dental problem.  Additional VA and 
private records are dated from 2003 to 2007.  They reflect 
that the veteran was seen in mid 2003 for chest pain.  In 
August 2003, it was noted recent echocardiogram revealed left 
ventricular hypertrophy (LVH) without valvular problems.  He 
ultimately had a pacemaker installed in October of that year.  
Hypertrophic cardiomyopathy was noted by VA in 2004.  

The veteran testified in 2006 at a personal hearing.  He 
argued that he had in-service rheumatic fever causing 
rheumatic heart disease resulting in the diagnosis of 
cardiovascular disease shortly after service.  The Board 
notes that the veteran is competent to testify about his 
symptomatology; that is, the inservice respiratory 
infections, sore throats, etc. he experienced during service.  
38 C.F.R. § 3.159(a).  In any event, as documented above, the 
veteran's complaints of such are well documented in his 
service treatment records.  However, rheumatic heart disease 
was not reported at any time, nor was rheumatic fever.  The 
question which must be answered is whether the inservice 
treatment for colds, respiratory infections, and sore throats 
were indicative of rheumatic fever or rheumatic heart disease 
that resulted in cardiovascular disease shortly thereafter as 
is contended by the veteran, or rather are related to some 
other cause. To aid in answering this question, the Board 
requested an opinion in a February 2007 remand decision.  

The resulting medical opinion was provided by a VA medical 
physician in July 2007.  The examiner reviewed the claims 
file.  He noted that there was a lack of any treatment 
documentation and/or laboratory results showing treatment or 
hospitalization for rheumatic fever, or any fever, in the 
STRs.  He further noted that there was a lack of any 
treatment documentation and/or laboratory results showing 
treatment or hospitalization for a heart condition in the 
claims folder and VA treatment records from 1973 to 2003.  
This was noted to include a VA examination report dated in 
October 1973 which noted that the veteran had given a history 
of a 2 week afrebile illness.  The examiner noted, however, 
that there was no evidence to support this in the claims 
folder.  It was also noted that while records reflected 
treatment for heart block/bradycardia in 2003 to the present, 
echocardiogram in 2003 had shown that mitral valve morphology 
was unremarkable.  The examiner opined that the veteran's 
heart disorder was less likely than not (less than 50 percent 
probability) related to active duty or discovered within a 
year thereafter.  This opinion was based on his clinical 
experience, the veteran's lack of treatment and/or diagnosis 
as described above, and because the heart murmur was not 
documented until greater than one year following discharge.  
Further, after an initial finding of a murmur after service, 
subsequent records did not confirm it as continually present.

In short, the Board concludes, after a careful review of the 
medical evidence, that the veteran was not diagnosed as 
having rheumatic fever and/or heart disease and/or mitral 
stenotic valvular heart disease, or any other form of 
cardiovascular disease in service.  While he was shown to 
have been seen for colds, upper respiratory infections, and 
colds, no heart problems or diagnoses were recorded.  Again, 
rheumatic fever was not clinically established and the 
cardiovascular system was normal at separation.

The Board additionally observes that coronary artery disease 
was initially diagnosed over one year after service.  While 
there was private and VA opinion in 1973 that possibly linked 
the veteran's diagnosis at that time of mitral stenotic 
valvular heart disease to his inservice complaints, no 
definitive diagnosis was made.  Moreover, there simply was no 
heart pathology reported during service.  It is also noted 
that when the veteran had additional chest complaints during 
a period of ACDUTRA in 1975, cardiovascular workup showed the 
systolic murmur but no heart disease.  It was not until 
approximately 30 years later that additional cardiovascular 
problems were noted.  This fact supports the recently 
acquired specialist's opinion that no cardiovascular disease 
was found during service or within the one year period 
thereafter.  

For the reasons stated above, the Board finds that element 
(2) is not supported by the evidence.  The claim fails on 
that basis alone.  

With regard to the third element (3), the Board finds that 
there is no convincing medical evidence in the record which 
demonstrates that the veteran cardiovascular disease was 
related to his active duty service.  As was noted above, the 
contemporaneous records from the veteran's service period do 
not reflect a diagnosis of heart disease, to include 
rheumatic heart disease or rheumatic fever, and such was 
simply no shown by the evidence until approximately 14 months 
after service.  To relate the valvular murmur found at that 
time to service, based on the record, would be pure 
conjecture.  

To the extent that the veteran contends that he had rheumatic 
heart and/or heart disease in service and continually 
thereafter, no such competent medical evidence exists in the 
record.  As was noted above, cardiovascular disease was 
initially diagnosed 14 months after service.  In the interim, 
there were no complaints of, or treatment for, cardiovascular 
disease.  Moreover, actual chronic heart disease, other than 
the veteran's systolic murmur, was not noted from 1973 
through early 2003.  Supporting medical evidence is required.  
Voerth v. West, 13 Vet. App. 117, 120 (1999).  Such evidence 
is lacking in this case.  Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Accordingly, service connection may not be 
established via continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

For those reasons, the Board finds that the veteran's claim 
also fails for lack of evidence of element (3).

For the reasons stated above, the Board finds that the 
competent medical and other evidence of record supports a 
conclusion that the veteran's currently diagnosed 
cardiovascular disease was not incurred in or aggravated 
during the veteran's active duty service.


ORDER

Service connection for heart disease is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


